Name: Commission Regulation (EEC) No 3452/82 of 21 December 1982 concerning the stopping of fishing for haddock by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 362/32 Official Journal of the European Communities 23 . 12. 82 COMMISSION REGULATION (EEC) No 3452/82 of 21 December 1982 concerning the stopping of fishing for haddock by vessels flying the flag of a Member State Divisions IIA (EEC zone) and IV reached the limit fixed in the aforesaid Agreement by 30 November 1982 and that it is necessary, from a date as close as possible, taking into account administrative require ­ ments, to stop the fishery on this species, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2701 /82 of 4 October 1982 on the conclusion of the Agreement in the form of an exchange of letters esta ­ blishing fishing arrangements between the European Economic Community and the Kingdom of Norway for 1982 ('), and notably Article 2 of the Agreement, Whereas, in order to respect the aforesaid Agreement and notably the provisions relative to the quantitative limitations of catches of certain joint stocks, it is necessary that the Commission fixes the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the part of the TAC available to the Community ; Whereas the catches of haddock by vessels flying the flag of a Member State in Community waters of ICES Fishing for haddock in ICES Divisions II a) (EEC zone) and IV by vessels flying the flag of a Member State is forbidden as from 27 December 1982. Article 2 This Regulation shall enter into force on 27 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1982. For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 286, 9 . 10 . 1982, p . 4 .